Citation Nr: 0821470	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a formal claim for TDIU in June 2004.  
Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability. 38 C.F.R. § 4.16(a) (2007).

At present, the veteran is service connected for post-
traumatic stress disorder (PTSD) with a 70 percent disability 
evaluation; degenerative joint disease, right knee, 10 
percent; degenerative joint disease, left knee, 10 percent; 
and 0 percent for a left varicocele.  The combined disability 
rating is 80 percent.  Thus, the veteran has met the 
schedular criteria, per 38 C.F.R. § 4.16(a).  Therefore, the 
issue is whether his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work that is more than marginal, which permits the individual 
to earn a "living wage").  See Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

For the veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  In this case, the veteran is unemployed and has 
been since 1990.  He has a significant nonservice-connected 
back disability in addition to his service-connected 
disabilities.

The veteran has been afforded a VA orthopedic examination in 
February 2004, as well general VA examinations in July 2004 
and September 2006.  However, none of these examiners opined 
as to whether the veteran's service-connected disabilities 
precluded him from engaging in substantially gainful 
employment.

Further, the veteran was afforded VA psychiatric examinations 
in February 2004, July 2004, and September 2006.  In February 
2004, the examiner noted that PTSD had disabled his potential 
for vocational rehabilitation due to the intrusion of 
symptoms in his effort toward rehabilitation.  However, the 
examiner did not state that the veteran's PTSD precluded him 
from engaging in substantially gainful employment.  In July 
2004, the examiner noted that the veteran was unemployable 
following a severe back injury in 1991.  He noted that the 
veteran's PTSD symptoms would add to the veteran's difficulty 
in being employed, but he did not state whether the veteran's 
PTSD, in conjunction with the veteran's other service-
connected disabilities, precluded him from engaging in 
substantially gainful employment.  Finally, the September 
2006 VA examiner noted a report from the veteran in which he 
maintained that he was unable to work due to difficulty 
concentrating, due to his PTSD symptoms.  At that time, the 
veteran denied any history of work-related problems, and he 
stated that he had never been fired.  The veteran also stated 
that he attempted vocational rehabilitation, but he was 
unable to meet the physical limitations required (due to the 
inability to sit or stand for extended periods), as well as 
problems with concentration.  As to concentration, the 
examiner noted that the veteran acknowledged that his 
concentration problems were due in part to the side effects 
of his pain medication.  At that time, the examiner noted 
that the veteran did not suffer total occupational and social 
impairment due to his PTSD symptoms.  Some difficulties with 
concentration were noted, however, the examiner stated that 
the primary barrier to the veteran's employment had been 
physical problems.

The Board notes that VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
The Board notes that the veteran's disabilities were 
evaluated by VA in September 2006 via a general medical 
examination.  However, the examiner did not provide an 
opinion as to whether the veteran was unemployable due solely 
to his service-connected disabilities.  Because the veteran 
is unemployed and his service-connected disabilities satisfy 
the percentage requirements set forth in 38 C.F.R. § 4.16(a), 
the Board finds that VA must obtain a medical opinion to 
determine whether it is at least as likely as not that his 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation because 
soliciting such an opinion is necessary to adjudicate this 
claim.  Thus, the Board has no discretion and must remand.  
See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. 
App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  Under the circumstances, the Board finds that VA 
is required to obtain an additional VA opinion, based on the 
evidence of record, so as to determine whether  the veteran 
is unemployable due solely to his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a VA opinion, 
either from the general medical examiner 
of September 2006, or from an examiner 
suitably qualified should the examiner of 
record be unavailable, to assess the 
current severity of the veteran's service-
connected disorders.  The claims folder 
must be made available to the examiner for 
review and the report must indicate 
whether such review was accomplished. 

The examiner is requested to render an 
opinion as to whether, without regard to 
the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities, 
to include PTSD, bilateral knee 
disabilities, as well as his left 
varicocele, preclude him from engaging in 
substantially gainful employment.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative an SSOC and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



